*1281ORDER
Considering the application for a stay order filed herein by George L. Johnson (Appellant), incident to his appeal:
It is ordered that the judgment of the trial court be stayed pending Appellant’s appeal and that Defendants, Baton Rouge Municipal Fire and Police Civil Service Board and Maxie E. Cox, State Examiner of Municipal Fire and Police Civil Service, be and they are hereby prohibited and restrained from holding or conducting a Civil Service admissions test for the position of Colonel in the Baton Rouge City Police Department, pending the outcome of this litigation.
It is further ordered that Appellant be and he is hereby ordered and directed to file a brief in this court on or before July 10, 1978, and that Defendants file a brief herein on or before July 25, 1978, whereupon this matter will be considered submitted to this court for decision without oral argument.
It is further ordered that the sole issue to be considered on this appeal is whether Appellant was qualified as of May 22,1978, to take the admission test for the position of Colonel in the Baton Rouge City Police Department and that if found not to be so qualified Appellant shall be ineligible to take the first such test given by Defendants for the above mentioned Civil Service position.
Thus done, rendered and signed at Baton Rouge, Louisiana, this 29th day of June, 1978.